[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendants' motion to strike is "fatally defective" because it does not specify the grounds or the reasons for each claimed insufficiency as required by Practice Book 154. CT Page 10823 The following cases has stated that although such a motion to strike is fatally defective, the court may consider it if the opposing party does not object to its form:
Bouchard v. People's Bank, 219 Conn. 465, 468 n. 4 (1991) Morris v. Hartford Courant Co., 200 Conn. 676, 683 n. 5 (1986) North Park Mortgage Services, Inc. v. Pinette, 27 Conn. App. 628
(1992).
However, here, the plaintiff has objected to its form. Accordingly, the motion to strike is denied.
Hurley, J.